DETAILED ACTION

Status
1.	This Office Action is responsive to claims filed for No. 16627808 on December 31, 2019. Please note claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 9 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 20180301100 A1).

Regarding claim 1, Li discloses: A gate driving circuit (Fig. 1, Fig. 4 discloses the gate driving unit) comprising a primary pull-up driving unit, a primary pull-up unit, a primary pull-down driving unit, a primary pull-down unit, a secondary pull-up driving unit, a secondary pull-up unit, and a secondary pull-down unit (see annotated Fig. 4, below); 
wherein the primary pull-up driving unit  (annotated Fig. 4 below, primary pull-up driving unit) is respectively connected to the primary pull-up unit, the primary pull-down driving unit, and the primary pull-down unit (see annotated Fig. 4, primary pull-up driving unit is electrically connected to primary pull-up unit, primary pull-down driving unit, primary pull-down unit respectively), the primary pull-up unit is further respectively connected to the primary pull-down unit and the secondary pull-up driving unit (see annotated Fig. 4 below, the primary pull-up unit is electrically connected to primary pull-down unit and secondary pull-up driving unit), the primary pull-down driving unit is further connected to the primary pull-down unit (see annotated fig. 4 below), the secondary pull-up driving unit is further respectively connected to the secondary pull-up unit and the secondary pull-down unit (see annotated fig. 4 below), and the secondary pull-up unit is further connected to the secondary pull-down unit (see annotated fig. 4 below, secondary pull-up unit electrically connected to the secondary pull-down unit); 
wherein the primary pull-up driving unit (see annotated fig. 4 below) respectively receives a first clock signal (Fig. 4, first clock signal CLK1), a second clock signal (see annotated Fig. 4, second clock signal CLK2), and a trigger signal (see annotated Fig. 4, trigger signal STU), the primary pull-down driving unit (see annotated fig. 4 below) receives a control signal (see annotated Fig. 4, first resetting signal XK), the secondary pull-up driving unit receives the first clock signal and a third clock signal (see annotated fig. 4 below, secondary pull-up driving unit receives first clock signal CLK1 and third clock signal CLK3), the secondary pull-down unit receives the first clock signal (see annotated Fig. 4 below, secondary pull-down unit receives first clock signal CLK1), a Q point is respectively connected to the primary pull-up driving unit and the primary pull-down driving unit (see annotated Fig. 4, electrical connection of Q point node), a QB point is respectively connected to the primary pull-up driving unit, the primary pull-down driving unit, and the primary pull-down unit (see annotated Fig. 4, electrical connection of QB point node), a primary output terminal is respectively connected to the primary pull-up unit and the primary pull-down driving unit (see annotated Fig. 4 below, primary output terminal is electrically connected to the primary pull-up unit and the primary pull-down driving unit), and a secondary output terminal is respectively connected to the secondary pull-up unit and the secondary pull-down unit (see annotated Fig. 4 below, secondary output terminal is electrically connected to the secondary pull-up unit and the secondary pull-down unit).

    PNG
    media_image1.png
    432
    652
    media_image1.png
    Greyscale

claim 9, Li discloses: A method for controlling a gate driving circuit, which is implemented by using the gate driving circuit (see Fig. 4, Fig. 6), wherein the gate driving circuit comprises a primary pull-up driving unit, a primary pull-up unit, a primary pull-down driving unit, a primary pull-down unit, a secondary pull-up driving unit, a secondary pull-up unit, and a secondary pull-down unit (see annotated Fig. 4, above); 
wherein the primary pull-up driving unit  (annotated Fig. 4 above, primary pull-up driving unit) is respectively connected to the primary pull-up unit, the primary pull-down driving unit, and the primary pull-down unit (see annotated Fig. 4, primary pull-up driving unit is electrically connected to primary pull-up unit, primary pull-down driving unit, primary pull-down unit respectively), the primary pull-up unit is further respectively connected to the primary pull-down unit and the secondary pull-up driving unit (see annotated Fig. 4 above, the primary pull-up unit is electrically connected to primary pull-down unit and secondary pull-up driving unit), the primary pull-down driving unit is further connected to the primary pull-down unit (see annotated fig. 4 above), the secondary pull-up driving unit is further respectively connected to the secondary pull-up unit and the secondary pull-down unit (see annotated fig. 4 above), and the secondary pull-up unit is further connected to the secondary pull-down unit (see annotated fig. 4 above, secondary pull-up unit electrically connected to the secondary pull-down unit); 
wherein the primary pull-up driving unit (see annotated fig. 4 above) respectively receives a first clock signal (Fig. 4, first clock signal CLK1), a second clock signal (see annotated Fig. 4, second clock signal CLK2), and a trigger signal (see annotated Fig. 4, trigger signal STU), the primary pull-down driving unit (see annotated fig. 4 above) receives a control signal (see annotated Fig. 4, first resetting signal XK), the secondary pull-up driving unit receives the first clock signal and a third clock signal (see annotated fig. 4 above, secondary pull-up driving unit receives first clock signal CLK1 and third clock signal CLK3), the secondary pull-down unit receives the first clock signal (see annotated Fig. 4 above, secondary pull-down unit receives first clock signal CLK1), a Q point is respectively connected to the primary pull-up driving unit and the primary pull-down driving unit (see annotated Fig. 4, electrical connection of Q point node), a QB point is respectively connected to the primary pull-up driving unit, the primary pull-down driving unit, and the primary pull-down unit (see annotated Fig. 4, electrical connection of QB point node), a primary output terminal is respectively connected to the primary pull-up unit and the primary pull-down driving unit (see annotated Fig. 4 above, primary output terminal is electrically connected to the primary pull-up unit and the primary pull-down driving unit), and a secondary output terminal is respectively connected to the secondary pull-up unit and the secondary pull-down unit (see annotated Fig. 4 above, secondary output terminal is electrically connected to the secondary pull-up unit and the secondary pull-down unit), wherein the control method comprises: 
setting the first clock signal and the trigger signal to a high electrical potential, and setting the second clock signal, the third clock signal, and the control signal to a low electrical potential to increase a voltage of the Q point and reduce a voltage of the QB point (Fig. 4, Fig. 6, time1, Fig. 8, see timing diagram of the first clock signal CLK1, trigger signal STU, second clock signal CLK2, the third clock signal CLK3, and the control signal XK during first time period); 
setting the second clock signal to the high electrical potential, and setting the first clock signal, the trigger signal, and the control signal to the low electrical potential, to output a voltage of a driving electrical potential terminal to the primary output terminal according to a voltage of the Q point (Fig. 4, Fig. 6, Fig. 8, see timing diagram of second clock signal CLK2, first clock signal CLK1, trigger signal STU, control signal XK and voltage at Q point during second time period); setting the first clock signal, the second clock signal, and the trigger signal to the low electrical potential, and setting the control signal and the third clock signal to the high electrical potential, to pull up a voltage of the QB point and output a voltage of the driving electrical potential (Fig. 4, Fig. 6, Fig. 8, see timing diagram of first clock signal CLK1, second clock signal CLK2, trigger signal STU, control signal XK, third clock signal CLK3, voltage at QB point, and output voltage during third time period); and 
setting the first clock signal to the high electrical potential, and setting the second clock signal, the third clock signal, the trigger signal, and the control signal to the low electrical potential to pull down a voltage of the secondary output terminal (Fig. 4, Fig. 6, Fig. 8, see timing diagram of the first clock signal CLK1, second clock signal CLK2, third clock signal CLK3, trigger signal STU, control signal XK and output voltage during fourth time period). 

Regarding claim 17, Li discloses: A display device comprising a gate driving circuit (Fig. 7, discloses the plurality of gate driving circuits connected in a cascaded manner), wherein the gate driving circuit comprises a primary pull-up driving unit, a primary pull-up unit, a primary pull-down driving unit, a primary pull-down unit, a secondary pull-up driving unit, a secondary pull-up unit, and a secondary pull-down unit (see annotated Fig. 4, above); 
wherein the primary pull-up driving unit  (annotated Fig. 4 above, primary pull-up driving unit) is respectively connected to the primary pull-up unit, the primary pull-down driving unit, and the primary pull-down unit (see annotated Fig. 4, primary pull-up driving unit is electrically connected to primary pull-up unit, primary pull-down driving unit, primary pull-down unit respectively), the primary pull-up unit is further respectively connected to the primary pull-down unit and the secondary pull-up driving unit (see annotated Fig. 4 above, the primary pull-up unit is electrically connected to primary pull-down unit and secondary pull-up driving unit), the primary pull-down driving unit is further connected to the primary pull-down unit (see annotated fig. 4 above), the secondary pull-up driving unit is further respectively connected to the secondary pull-up unit and the secondary pull-down unit (see annotated fig. 4 above), and the secondary pull-up unit is further connected to the secondary pull-down unit (see annotated fig. 4 above, secondary pull-up unit electrically connected to the secondary pull-down unit); 
wherein the primary pull-up driving unit (see annotated fig. 4 above) respectively receives a first clock signal (Fig. 4, first clock signal CLK1), a second clock signal (see annotated Fig. 4, second clock signal CLK2), and a trigger signal (see annotated Fig. 4, trigger signal STU), the primary pull-down driving unit (see annotated fig. 4 above) receives a control signal (see annotated Fig. 4, first resetting signal XK), the secondary pull-up driving unit receives the first clock signal and a third clock signal (see annotated fig. 4 above, secondary pull-up driving unit receives first clock signal CLK1 and third clock signal CLK3), the secondary pull-down unit receives the first clock signal (see annotated Fig. 4 above, secondary pull-down unit receives first clock signal CLK1), a Q point is respectively connected to the primary pull-up driving unit and the primary pull-down driving unit (see annotated Fig. 4, electrical connection of Q point node), a QB point is respectively connected to the primary pull-up driving unit, the primary pull-down driving unit, and the primary pull-down unit (see annotated Fig. 4, electrical connection of QB point node), a primary output terminal is respectively connected to the primary pull-up unit and the primary pull-down driving unit (see annotated Fig. 4 above, primary output terminal is electrically connected to the primary pull-up unit and the primary pull-down driving unit), and a secondary output terminal is respectively connected to the secondary pull-up unit and the secondary pull-down unit (see annotated Fig. 4 above, secondary output terminal is electrically connected to the secondary pull-up unit and the secondary pull-down unit).

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 2-8, 10-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20180301100 A1).

Regarding claim 2, Li teaches the limitations of parent claim 1. Li further teaches wherein the primary pull-up driving unit (see annotated Fig. 4 above) comprises a first transistor (Fig. 4, T1), a second transistor (Fig. 4, T2), a third transistor (Fig. 4, T3), a fourth transistor (Fig. 4, T4), a fifth transistor (Fig. 4, T10), a sixth transistor (Fig. 4, T11), and a first capacitor (Fig. 4, capacitor C1); 
a gate of the first transistor receives the first clock signal (Fig. 4, discloses the gate of the T1 is connected to first clock signal CLK1), a drain and a source of the first transistor are respectively connected to the trigger signal and a first node (Fig. 4, a drain and a source of the first transistor T1 are respectively connected to the trigger signal STU and a first node N_1), a gate of the second transistor receives the first clock signal (Fig. 4, gate of the second transistor T2 is connected to first clock signal CLK1), a drain and a source of the second transistor are respectively connected to the first node and the Q point (Fig. 4, drain and a source of the second transistor T2 are respectively connected to the first node N_1 and the Q point), a gate of the third transistor is connected to the Q point (Fig. 4, gate of the transistor T3 is connected to Q point), a drain and a source of the third transistor are respectively connected to the first node (Fig. 4, source of the transistor T3 is connected to first node N_1), a gate of the fourth transistor is connected to the Q point (Fig. 4, gate of transistor T4 is connected to Q point), a source and a drain of the fourth transistor are respectively connected to a second node and the second clock signal (Fig. 4, source and a drain of the fourth transistor T4 are electrically connected to a second node CA<N> and the second clock signal CLK2), a gate of the fifth transistor is connected to the QB point (Fig. 4, gate of the transistor T10 is connected to QB point), a drain and a source of the fifth transistor are 12respectively connected to the first node and the Q point (Fig. 4, drain and a source of the transistor T10 are 12respectively connected to the first node N_1 and the Q point), a gate of the sixth transistor is connected to the QB point (Fig. 4, gate of the transistor T11 is connected to QB point), a source and a drain of the sixth transistor are respectively connected to the first node and a low electrical potential terminal (Fig. 4, a source and a drain of the transistor T11 are respectively connected to the first node N-1 and a low electrical potential terminal VGL), and two terminals of the first capacitor are respectively connected to the Q point and the second node (Fig. 4, one terminal of the first capacitor C1 is connected to Q point and another terminal is connected to second node CA<N>).  Li does not seem to explicitly teach drain of the third transistor is connected to a high electrical potential terminal. However, Li teaches drain of the third transistor is connected to the second clock signal CLK2 which is driven high during the pull-up operation and supplies high electrical potential or voltage at pull-up node Q during the second time period for controlling the output signal of the gate driving circuit as shown in Fig. 4 and timing diagram 

Regarding claim 3, Li teaches the limitations of parent claim 2. Li further teaches wherein the primary pull-up unit comprises a seventh transistor and a second capacitor (see annotated Fig. 4 above, primary pull-up unit comprises transistor T6 and capacitor C2); 
a gate of the seventh transistor is connected to the second node (see annotated Fig. 4 below, gate of the transistor T6 is connected to the second node CA<N>), a drain and a source of the seventh transistor are respectively connected to a driving electrical potential terminal and the primary output terminal (see annotated Fig. 4, a drain and a source of the transistor T6 are respectively connected to a driving electrical potential terminal VDD and the primary output terminal), and two terminals of the second capacitor are respectively connected to the second node and the primary output terminal (see annotated Fig. 4, electrical connection of the two terminals of the capacitor C2).  

Regarding claim 4, Li teaches the limitations of parent claim 3. Li further teaches wherein the primary pull-down driving unit comprises an eighth transistor and a ninth transistor (see annotated Fig. 4 above, transistor T12 and transistor T13); 
a gate of the eighth transistor receives the control signal (Fig. 4, gate of the transistor T12 electrically connected to first resetting signal XK), a source and a drain of the eighth transistor are respectively connected to the high electrical potential terminal and the QB point (Fig. 4, transistor T12), a gate of the ninth transistor is connected to the Q point, and a source and a drain of the ninth transistor are respectively connected to the QB point and the low electrical potential terminal (Fig. 4, see electrical connection of transistor T13).  
claim 5. Li teaches the limitations of parent claim 4. Li further teaches wherein the primary pull-down unit (see annotated Fig. 4 above) comprises a tenth transistor (Fig. 4, transistor T5) and an eleventh transistor (Fig. 4, transistor T7); 
a gate of the tenth transistor is connected to the QB point, a source and a drain of the tenth transistor are respectively connected to the second node and the low electrical potential terminal (Fig. 4, see electrical connections of the transistor T5), a gate of the eleventh transistor is connected to the QB point, and a source and a drain of the eleventh transistor are respectively connected to the primary output terminal and the low electrical potential terminal (Fig. 4, see electrical connections of the transistor T7).  

Regarding claim 6, Li teaches the limitations of parent claim 5. Li further teaches wherein the secondary pull-up driving unit (see annotated Fig. 4 above) comprises a twelfth transistor (Fig. 4, T14), a thirteenth transistor (Fig. 4, T15), and a fourteenth transistor (Fig. 4, T16); 
a gate of the twelfth transistor is connected to the second node, a source and a drain of the twelfth transistor are respectively connected to the primary output terminal and a third node (Fig. 4, see electrical connections of the transistor T14. Examiner reads node N-2 as a third node), a gate of the thirteenth transistor (Fig. 4, T15) receives the third clock signal (Fig. 4, CLK3), a source and a drain of the thirteenth transistor are respectively connected to the third node (Fig. 4, node N_2) and a fourth node (see annotated Fig. 4, fourth node), and a gate of the fourteenth transistor (Fig. 4, T16) receives the first clock signal (Fig. 4, CLK1), and a source and a 13drain of the fourteenth transistor are respectively connected to the third node and the low electrical potential terminal (Fig. 4, see electrical connections of the transistor T16).    

Regarding claim 7, Li teaches the limitations of parent claim 6. Li further teaches wherein the secondary pull-up unit (see annotated Fig. 4, above) comprises a fifteenth transistor (Fig. 4, transistor T8) and a third capacitor (Fig. 4, capacitor C3); 
(Fig. 4, transistor T8) is connected to the fourth node (see annotated Fig. 4, fourth node), a source and a drain of the fifteenth transistor are respectively connected to the driving electrical potential terminal and the secondary output terminal (Fig. 4, see electrical connections of the transistor T8), and two terminals of the third capacitor are respectively connected to the fourth node and the secondary output terminal (Fig. 4, see electrical connections of the capacitor C3).  

Regarding claim 8, Li teaches the limitations of parent claim 7. Li further teaches wherein the secondary pull-down unit (see annotated Fig. 4 above) comprises a sixteenth transistor (Fig. 4, transistor T9); a gate of the sixteenth transistor receives the first clock signal (Fig. 4, first clock signal CLK1), and a source and a drain of the sixteenth transistor are respectively connected to the secondary output terminal and the low electrical potential terminal (Fig. 4, see electrical connections of the transistor T9).  

9.	Regarding claims 10-16: claims 10-16 recite similar limitations as in claims 2-8 respectively. Therefore, claims 10-16 are also rejected on the same ground of obviousness as used above for claims 2-8.

10.	Regarding claims 18-20: claims 18-20 recite similar limitations as in claims 2-4 respectively. Therefore, claims 18-20 are also rejected on the same ground of obviousness as used above for claims 2-4.

Conclusion 
11.
Wang et al. (US 20190206352 A1) discloses the similar disclosure of the gate driving circuit and driving method of the claimed invention (see Fig. 2-Fig. 4).
Gu et al. (US 20210065611 A1) discloses general teachings of the gate driving unit, driving method thereof, gate driving circuit and display device (Fig. 6, Figs. 7).
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNA P. NEUPANE whose telephone number is (571)270-7291.  The examiner can normally be reached on Monday - Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KRISHNA P NEUPANE/Primary Examiner, Art Unit 2693